Citation Nr: 0928822	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1985 until 
January 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in Montgomery, Alabama, which granted entitlement to service 
connection for recurrent major depressive disorder with 
dysthymia, associated with low back muscle strain, assigning 
an initial 30 percent disability rating effective as of 
October 25, 2004.  The Veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that her service-connected major 
depressive disorder is more severe than indicated by the 
initial 30 percent disability rating granted from October 25, 
2004.  

The record indicates that the last VA examination provided to 
the Veteran occurred in February 2005.  The record further 
indicates that since that time, the Veteran has indicated 
that her major depressive disorder symptoms have worsened, as 
indicated in an April 2006 statement.  As such, the Board has 
no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of her major depressive disorder.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
Veteran for an appropriate VA mental 
disorders examination in order to 
determine the nature and severity of 
the service-connected major depressive 
disorder.  The entire claims file and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with conducting the 
examination of the Veteran.

The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present, referring to the 
Rating Schedule found at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

All necessary and indicated special 
studies or tests, to include 
psychological testing, should be 
accomplished. The examiner should 
assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF). 

2.  The RO/AMC shall review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
requested examination report.  The 
RO/AMC shall ensure that the medical 
report is complete and in full 
compliance with the above directives.  
If the report is deficient in any 
manner or fails to provide the specific 
opinion requested, it must be returned 
to the examiner for correction.

3.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claim.  If 
the decision with respect to the claim 
remains adverse to the Veteran, she 
should be furnished Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




